Exhibit 10.2




RETENTION AND RELOCATION AGREEMENT




This Retention Agreement (“Agreement”) is entered into as of March 5, 2007
between Kinder Morgan, Inc. (together with its successors hereinafter “KM”), and
Scott E. Parker (“Employee or Parker”).

WHEREAS, the parties desire to provide Employee incentive with certain retention
payments; and

WHREAS, the parties desire to provide for the relocation of Employee; and

WHEREAS, the parties have negotiated certain terms to extend past active
employment, including, without limitation, terms relating to non-competition,
non-solicitation, and confidentiality; and

WHEREAS, Employee agrees that ample consideration is provided to ensure
enforcement of such provisions and the waiver of certain rights as set forth
herein;

NOW THEREFORE, in consideration of the foregoing premises and the following
promises, the parties agree as follows:

1

Intent of the Parties.  It is the intent of the parties that Employee shall be
employed at will by KM.  Employee acknowledges and agrees that this Agreement
shall not be interpreted to entitle Employee to any payment upon separation from
the employ of KM, except as provided in section 5.

2

Definitions.

(a)

KM Releasees.  “KM Releasees” as used in this Agreement shall mean and include
Kinder Morgan, Inc., any present or former parent, sister, affiliate, subsidiary
or related company, and any of its and their respective offices and branches,
successors, predecessors and assigns.

(b)

Termination for Cause.  “Termination for Cause” shall mean termination of
Employee by KM because of Employee’s (i) grand jury indictment or prosecutorial
information charging Employee with illegal or fraudulent acts; (ii) conviction
of a felony which in the reasonable, good faith opinion of KM would have an
adverse impact on the reputation or business of KM; (iii) willful refusal,
without proper legal or medical cause, to perform Employee’s duties and
responsibilities; (iv) willfully engaging in conduct which Employee has reason
to know is injurious to KM; (v) willful and material violation of any of KM’s
written policies and procedures; or (vi) a material breach by Employee of any of
the terms and conditions set forth in this Agreement.  Such termination shall be
effected by notice thereof delivered by KM to Employee and shall be effective as
of the date of such notice (“Notice Date”).  The parties agree that, except for
a termination under (i), (ii) or (iv), Employee shall be given written notice
from KM of the complaint and 30 days to cure it.

(c)

Confidential Information.  “Confidential Information” shall include all
information comprising, concerning or relating to (i) the KM Releasees’
Customers (as defined below), providers, suppliers, and other business
affiliates; (ii) KM Releasees’ policies, practices,


1

--------------------------------------------------------------------------------




operating information, pricing, profits, margins, costs, expenses, return
expectations, financial information, business plans, economic models and market
approaches; and (iii) other information, techniques or approaches used by the KM
Releasees and not generally known or applied in their respective industries.
 Some or all of this information constitutes trade secrets; however, the
Confidential Information covered in this Agreement need not satisfy the legal
definition or requirements of a “trade secret” to be protected from disclosure
hereunder.    However, Employee’s obligations under this Section shall not
extend to: 1) Confidential Information which is or becomes part of the public
domain or is available to the public by publication or otherwise without
disclosure by Employee; or 2) Confidential Information which, either prior to or
subsequent to the Company’s disclosure to Employee with an obligation of
confidentiality, was disclosed to Employee, without obligation of
confidentiality, by a third party who did not acquire such information, directly
or indirectly, from Employee.  

(d)

Customer.  “Customer” shall include any person or entity to whom at any time
prior to or during Employee’s employment, services or products are being sold by
the KM Releasees, and any person or entity with whom, at any time prior to or
during employment, the KM Releasees have established a strategic marketing
alliance.

3

KM’s Promises.

(a)

Long Term Incentive.  Employee shall be provided cash awards as long term
incentives (“LTI”) pursuant to the terms of this Agreement and shall not be
eligible for any other type of long term incentive awards.  Upon the close of
the transaction under which the management of KM buys out KM – that is the
purchase of the outstanding shares of KM stock so that it is no longer a
publicly traded company (the “MBO”), Employee shall receive the LTI cash awards
according to the following schedule:

1 Year from date of MBO Close:

$500,000

2 Years from date of MBO Close:

$500,000

3 Years from date of MBO Close:

$2,000,000

If Employee’s employment is terminated for Cause or by Employee’s resignation
prior to the date the LTI award comes due, Employee shall not be eligible for
such award.

(b)

Quarterly Payments.  As an incentive for Employee to continue his at will
employment with KM, so long as Employee remains employed by KM, Employee shall
receive quarterly cash payments of fifty thousand dollars ($50,000), less
applicable tax deductions and withholdings.  These quarterly payments shall
commence as of the first quarter after the MBO and shall increase in accordance
with Paragraph 3(d) below.  The quarterly payments shall cease upon Employee’s
separation from the employ of KM for any reason; however, if Employee’s
employment terminates in mid-quarter, that quarter shall be paid unless the
separation is for Cause or by Employee resignation.  For purposes of this
Agreement, a “quarter” shall mean the close of the first payroll period in each
of the months of January, April, July, and October.  

(c)

Annual Incentive Plan Participation.  In each year that Employee is employed by
KM, Employee shall be eligible to participate, pursuant to the terms and
conditions of the KM annual incentive plan.  If Employee's employment is
terminated for Cause or by Employee's


2

--------------------------------------------------------------------------------




resignation prior to payment of the annual incentive award in any given year,
Employee shall not be eligible for that award.  

(d)

Relocation.  Employee may elect to relocate to Lombard, Illinois anytime before
January 1, 2009.  Upon written notice from Employee to KM that Employee is
relocating, Employee shall be provided his choice of (i) $100,000 for
relocation, less applicable and required withholdings, or (ii) up to $100,000
for relocation, less any applicable and required withholdings, paid to outside
relocation vendors pursuant to the terms of KM’s policies and procedures
governing relocation, a copy of which shall be provided upon request to
Employee.  In the event Employee elects option (ii) and the amount paid by KM is
less than $100,000, Employee shall receive the difference between the amount
paid by KM and the $100,000, less any applicable and required withholdings.  If
Employee’s employment terminates within one year after the receipt of the
relocation payment, for Cause or by Employee resignation, then Employee shall
provide any relocation payment received from KM, or paid by KM on behalf of
Employee, back to KM.  Upon relocating to Lombard, Employee shall split his
working time evenly between Houston, Texas and Lombard, Illinois.  Employee’s
work related travel may originate out of Lombard or Houston, and it is
anticipated that will occur on a relatively even basis.  Upon completing the
relocation, the Quarterly Payments referenced in Paragraph 3(b) above shall
increase to $65,000.

4.

Employee’s Promises.  Employee acknowledges and agrees that: 1) KM and the KM
Releasees are engaged in, among other things, the natural gas pipeline business
(the “Business”); 2) the Business is conducted throughout the states of Texas,
Oklahoma, Nebraska, Colorado, Illinois, Iowa, Kansas, Wisconsin, Louisiana,
Arkansas, New Mexico, Wyoming, and Arizona; 3) the KM Releasees have provided,
and shall continue to provide, Employee with Confidential Information,
proprietary information and trade secrets of and concerning the KM Releasees,
their actual and potential Customers, providers, suppliers, and other business
affiliates; 4) Employee’s work for KM has given, and will continue to give,
Employee access to actual and potential Customers, providers, suppliers, and
other business affiliates with whom the KM Releasees have expended substantial
efforts to successfully establish goodwill; and 4) the agreements and covenants
contained in this Paragraph 4, including its subparts, are essential to protect
the Business and the trade secrets, Confidential Information, proprietary
information, goodwill and other legitimate interests of the KM Releasees.
 Accordingly, Employee agrees and covenants as follows:

(a)

Confidential Information.  Employee shall not, at any time during or after his
employment with KM, disclose or use any Confidential Information of KM, except
as needed to perform his duties as an employee for the benefit of KM.  It is
anticipated by the parties that, in his role as President, Employee’s duties
will require him to disclose confidential information for the furtherance of
KM’s business.  As such, the Parties agree that, during Employee’s employment,
unless KM notifies Employee to the contrary, Employee may exercise his
discretion in the release of Confidential Information without being in breach of
this sub-paragraph, so long as Employee acts in good faith and exclusively for
the furtherance of KM’s business.

(b)

Non-Disparagement Agreement.  Employee agrees and covenants that he will not,
during employment by KM, or at any time thereafter, in any way disparage KM, its
officers, directors, employees, consultants, agents, or business performance,
methods, practices,


3

--------------------------------------------------------------------------------




operations, decisions or plans to any third party; provided, however, that
Employee shall not be held in breach of this provision should Employee be
required to testify pursuant to subpoena under oath or as otherwise required by
law, provided additionally that Employee testifies truthfully and that, prior to
providing such testimony, Employee promptly notifies KM that his testimony is
being sought so that KM may seek to protect its rights in relation to the
testimony.  It is specifically agreed that nothing in this section is designed
to limit Employee’s ability to engage, in good faith, in internal critiques of
business decisions, performance and/or personnel during his employment with KM
and that such critiques will not be considered a violation of this section.

(c)

Non-Solicitation of Employees.  Employee agrees and covenants that, during
employment and for the two (2) year period from the date of termination of
employment whether by retirement, resignation, or hereunder for any reason
whatsoever Employee will not directly or indirectly, hire, encourage, entice, or
otherwise solicit any employee of the KM Releasees, or aid any third party to
hire, encourage, entice or solicit any employee of the KM Releasees, to leave
employment with the KM Releasees in order to accept employment elsewhere outside
KM.  For purposes of this paragraph, “employment elsewhere” shall include any
relationship of employer/employee, any relationship of principal/independent
contractor and any relationship of client/consultant.

(d)

Non-Competition.  Employee agrees and covenants that, during employment and for
the three (3) year  period from the date of termination of employment whether by
retirement, resignation, or hereunder for any reason whatsoever, Employee will
not, directly or indirectly, engage, as employee, owner, consultant, advisor,
officer, director or partner, or through stock ownership, investment of capital,
lending of money or property, or rendering of services or otherwise, either
alone or in association with others, in the operation of any type of business or
enterprise which is in competition with, or which is directly or indirectly
detrimental to, the KM Releases in the natural gas pipeline business, including
KM’s Business in which Employee was or is engaged or involved in to any degree
or extent during employment, in any geographic area in which the KM Releasees
conducted such Business, provided, however, that the record or beneficial
ownership by Employee of one percent (1%) or less of the outstanding publicly
traded capital stock of any such business or enterprise shall not be deemed to
be in violation of this Paragraph 4(d), provided further that Employee is not an
employee, consultant, advisor, officer, director or partner of such business or
enterprise.  

(e)

Confidentiality of this Agreement.  During the employment, and at any time
thereafter, Employee agrees not to divulge, disclose or publicize in any manner
to any third party, including but not limited to current or former employees of
KM, the terms and conditions of this Agreement, except, with respect to
disclosure by Employee (1) insofar as is necessary to enforce the Agreement,
comply with this Agreement, applicable laws or regulations, or to respond to an
order of a court or administrative agency for disclosure, (2) to Employee’s
legal counsel, immediate family, or tax or financial advisors, on condition that
any such person to whom the terms or conditions of this Agreement are disclosed
shall be instructed not to disclose the terms or conditions to anyone else.  

(f)

Employee acknowledges and agrees that any material breach by him of the
covenants, commitments and agreements in Paragraph 4, including its subparts, of
this Agreement shall constitute a material breach of this Agreement and is
likely to result in


4

--------------------------------------------------------------------------------




irreparable injury to the KM Releasees that could not be compensated by money
damages alone.  Employee therefore agrees that, notwithstanding any other
provision of this Agreement, in addition to any other remedies the KM Releasees
may have at law and/or equity, in the event that Employee has breached any of
said provisions of this Agreement, KM shall be entitled, at its election, to
immediately stop making any payments hereunder and/or to enforce the specific
performance of this Agreement by Employee and/or to seek to enjoin Employee from
activities in breach of said provisions of this Agreement without having to show
that there are no other adequate remedies available, whether such breach of said
provisions occurs during employment, or thereafter.

(g)

The parties stipulate and agree that the terms, covenants, commitments and
agreements contained in this Paragraph 4, and its subparts, are fair and
reasonable in all respects, including the scope, time period and geographical
coverage, and that these restrictions are necessary for the reasonable
protection of the legitimate business interests of the KM Releasees.  If, at the
time of enforcement of any of these provisions, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.  In such event, but only in such event, the
parties hereto hereby specifically request a trial court or other tribunal
presented with this Agreement for enforcement to reform it as to time,
geographic area or scope of activities prohibited to the fullest extent allowed
by law and to enforce this Agreement as so reformed.

5

Payment upon Termination.  If Employee’s employment is terminated for any of the
following reasons, this Agreement shall be administered as follows:

(a)

Termination for Cause.  If termination of employment is for Cause then Employee
from the date of termination forward shall not be entitled to any payment or
other consideration of any type under this agreement, except for base salary
payable for days worked up to the date of termination.  

(b)

 Other Involuntary Termination/Death/Disability.  If KM terminates Employee’s
employment for any reason (including reasons such as the Company’s designation
of Employee for inclusion in a reduction in force) other than for Cause, or if
Employee resigns due to KM’s making a substantial reduction in Employee’s job
title or responsibilities or due to KM relocating him other than to Lombard,
Illinois, or if Employee’s employment ends due to death or due to disability
that makes Employee unable to perform the essential functions of the job, with
or without reasonable accommodation, Employee shall receive each of the unpaid
LTI awards described in Paragraph 3(a), less customary and applicable
deductions, provided, however, prior to payment, Employee (or in the event of
death, the court-appointed representative of Employee’s estate) executes a
release provided by the Company in a form substantially the same as that
attached hereto as Exhibit A (the “Release”), and Employee does not revoke such
Release within the revocation period set forth therein.   Employee also may be
eligible for severance pursuant to the terms and conditions of KM’s Severance
Plan.  Employee shall not be eligible for any other payment, under this
Agreement, except as expressly set forth in this Paragraph 5(b).

(c)

Retirement/Voluntary Separation.  If Employee retires or voluntarily separates
from the employ of KM for any reason, from the date of retirement or voluntary
separation


5

--------------------------------------------------------------------------------




forward Employee shall not be entitled to any payment or other consideration of
any type under this Agreement, except for base salary payable for days worked up
to the date of termination.  

6.

Effect of No MBO.  If the MBO referenced in Paragraph 3(a) is not effectuated on
or before September 1, 2007, then this Agreement shall automatically terminate,
and neither Employee nor KM shall have any obligation arising out of this
Agreement or the termination thereof.  

7.

Adequacy of Consideration.  By executing this Agreement, KM and Employee
acknowledge the receipt and sufficiency of the consideration provided by the
other in conjunction with executing this Agreement and the Release.  Each
acknowledges and confirms to the other that the consideration provided by the
other is good and valuable consideration legally supportive of each party’s
respective rights, duties and obligations hereunder and under the Release.  By
executing this Agreement, KM and Employee shall be estopped from raising and
hereby expressly waive any defense regarding the receipt and/or legal
sufficiency of the consideration provided by one to the other with respect to
this Agreement and the Release.

8.

Assignability.  This Agreement shall inure to the benefit of, and be binding
upon, Employee and Employee’s personal or legal representatives, employees,
administrators, successors, heirs, distributees, devisees and legatees, and KM,
its successors and assignees, provided, however, that neither KM nor Employee
may assign any of Employee’s or KM’s obligations, rights or benefits hereunder
without the prior written consent of the other.

9.

Headings.  The headings of sections and paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

10.

Controlling Law.  This Agreement shall be governed and construed in accordance
with the laws of Texas.  The parties agree that any legal action regarding this
Agreement must be filed in the state or federal courts in Houston, Texas.

11.

Entire Agreement.  This document constitutes the entire agreement of the parties
on the subject matters addressed herein and may not be expanded or altered
except by express written agreement executed by both.  

12.

Counterparts.  This Agreement may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties on separate
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.




KINDER MORGAN, INC.

EMPLOYEE




By:

/s/ Joseph Listengart

 

Signed:

/s/ Scott E. Parker

 

 

 

Name:

Scott E. Parker

Title:

Vice President and General Counsel

 

 

 

Date:

March 5, 2007

 

Date:

March 5, 2007





6

--------------------------------------------------------------------------------




Exhibit A  




[Date]

[Sample – Not for Execution]




SEPARATION AGREEMENT

VIA HAND DELIVERY




Scott E. Parker

[Address]




Dear Scott:

 

This letter will confirm the termination of your employment from Kinder Morgan,
Inc. (“KM”) due to your [RIF/resignation due to relocation, etc.], effective
[Date].  By this letter, KM offers you, contingent on the termination of your
employment on [Date], [$] as payment described in Paragraph 5(b) of your
Retention and Relocation Agreement (hereinafter the “Additional Consideration”),
to which you would not be entitled without your agreement to release any and all
potential claims.  You have up to 21 days from the date of this letter to
consider whether or not you wish to accept this offer, although you may accept
it at any time within that 21-day period.  This offer will expire unless
executed by you, and returned to KM, on or before [date + 21].  The specific
terms and conditions of our Agreement are as follows:




1.

Your last day of employment will be [Date], and your employment will formally
terminate on [Date] (“Last Day of Employment”).  You will receive your final
paycheck, including payment of wages for your Last Day of Employment, less
applicable deductions on the next scheduled payroll check.  You will not receive
payment for any other separation pay of any type whatsoever.  In addition, you
are receiving information concerning your rights to health care continuation
coverage under COBRA and the status of your other benefits with this Agreement.




2.

Special Payment Under Retirement and Consulting Agreement: In addition, promptly
following the eighth (8th) day after you sign this Agreement (assuming this
Agreement has not been revoked by you as provided in paragraph 7(g) below) (the
“Effective Date”), you will receive the Additional Consideration of [$], less
applicable tax deductions and withholdings, as additional consideration for your
release of the claims enumerated in paragraphs 6 and 7, below.  It is
specifically understood and agreed that this payment will not increase the
amount payable under any present benefit plan adopted or sponsored by KM; as
examples, there will be no further retirement benefit accruals or contributions
paid by KM to any plan on your behalf, vacation accruals or paid holidays.




3.

Retirement Benefit Plans.  You may be eligible to receive the account balances
of the profit sharing and 401(k) plans presently credited to your account(s), if
any. You must contact your plan administrator if you desire a distribution from
those plans. You also will retain your vested interest, if any, in the pension
plan, payable in accordance with the plan's provisions. Amounts paid to Kinder
Morgan, Inc. Employee Stock Purchase Plan for the calendar quarter will be
promptly refunded.





--------------------------------------------------------------------------------







4.

Condition of Payment.  As an additional condition to your receipt of the
Additional Consideration, you agree that you will render services to KM through
the termination date to the best of your ability should you be asked to do so.  




5.

Confidentiality of KM Information.  You agree that you shall not at any time or
in any manner, either directly or indirectly, make any unauthorized use or
disclosure of any knowledge or information that is unpublished, confidential, or
of a proprietary nature, which you generated or acquired during the course of
your past employment by KM, relating to KM’s business or to its processes or
trade secrets, or to its sources of supply or customers, or to its marketing
efforts or other marketing plans or contemplated marketing actions of KM;
provided, however, nothing contained herein shall be construed to prevent you
from using your general knowledge and skill whether acquired prior to or during
your employment by KM.




Further, you specifically represent that, during your past employment or upon
leaving KM's employment, you have not and will not remove from KM's premises,
either directly or indirectly, any drawings, writing, prints, computer disks,
any documents or anything containing, embodying, or disclosing any confidential
or proprietary information or any of KM's trade secrets unless express written
permission is given by a member of KM's executive management.

For purposes of this section, the term “confidential information”, “proprietary
information” or “trade secrets” mean an information, whether oral, written,
furnished to or obtained by you during your past employment by KM, which is
neither a matter of public record nor previously published.    

6.

General Release.  You, for yourself and your representatives, heirs, executors,
and assigns, hereby release and forever discharge KM, any present or former
parent, sister, affiliate, subsidiary or related company, and any of its and
their respective offices and branches, present or former shareholders, unit
holders, partners, limited partners, officers, directors, employees, agents,
representatives, legal representatives, accountants, successors, predecessors
and assigns, from all claims, demands, and actions of any nature, known or
unknown, and specifically included, but not limited to, those in any manner
arising out of or involving any aspect of your employment or the termination of
such employment, and including any rights or claims under the Age Discrimination
in Employment Act of 1967 (including the Older Workers Benefit Protection Act of
1990) (together “ADEA”); Title VII of the Civil Rights Act of 1964; the
Vocational Rehabilitation Act; the Americans with Disabilities Act of 1990; the
Vietnam Era Veterans Readjustment Assistance Act; Executive Order 11246; the
Civil Rights Act of 1871; the Civil Rights Act of 1991; the National Labor
Relations Act; the Worker Adjustment and Retraining Notification Act; the
anti-discrimination laws of the states of Texas; and including any and all other
municipal, state, and/or federal statutory, executive order, or constitutional
provisions pertaining to an employment relationship.  This release and waiver
also specifically includes, but is not limited to, any claims in the nature of
tort, statutory law, common law or contract claims, including specifically but
not limited to any claim of wrongful discharge, unpaid wages, unpaid time off
duty, unpaid vacation, stock or stock options, unpaid benefits, unpaid
severance, intentional or negligent infliction of emotional distress,
defamation, or other such claims in any manner arising out of or


2

--------------------------------------------------------------------------------




involving any aspect of your employment or termination of your employment.  This
release includes any and all claims concerning attorney fees, costs, and any and
all other expenses related to the claims released herein.  Provided, however,
that this release and waiver shall not apply to any rights which, by law, may
not be waived or to rights and claims that arise after the Effective Date of
this Agreement.

  

7.

ADEA Release.  By executing this Agreement, you knowingly and voluntarily waive
any and all claims under the Age Discrimination in Employment Act (“ADEA”), and
further agree with respect to the ADEA that:




a)

This waiver is part of an Agreement that is written in a manner that you
understand.




b)

This waiver specifically refers to rights and claims arising under the ADEA.




c)

You do not waive any claims under the ADEA that may arise after the date that
you execute this Agreement.




d)

You waive ADEA rights or claims.




e)

You have had an opportunity to consult with an attorney before executing this
Agreement insofar as it relates to waiver of claims under the ADEA.




f)

You shall have a minimum of 21 days from the date you receive this Agreement
within which to consider it insofar as it relates to claims under the ADEA,
although you may accept the Agreement at any time within those 21 days,
provided, however, that you may not sign this Agreement prior to your Last Day
of Employment.  




g)

You shall have 7 days from the date you accept and sign this Agreement within
which to revoke your acceptance of this agreement.  To be effective, such
revocation must be made in writing and delivered to James E. Street, Vice
President, Human Resources and Administration, 500 Dallas Street, Suite 1000,
Houston, TX 77002 on or before the seventh (7th) day after you sign it.  If you
revoke this Agreement it shall not be effective or enforceable and you shall not
receive the Additional Consideration.




8.

By entering into this Agreement, you acknowledge that you have been advised, and
that you understand, that except as is expressly provided herein, you are
knowingly and voluntarily relinquishing any and all rights you may have to
recover damages from the persons and entities released herein, in your own
lawsuit or proceeding or in a lawsuit or proceeding instituted by another
person, entity or agency with respect to any claim or cause of action of any
type arising or which may have arisen at any time prior to the Effective Date of
this Agreement.




9.

Miscellaneous.




a)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, notwithstanding any conflict of law principles.  Venue
related to all cause of actions arising from or related to this Agreement, to
your employment, or to termination of your employment shall be exclusively in
the state or federal courts located in Houston, Texas.


3

--------------------------------------------------------------------------------




b)

This Agreement is contractual and not a mere recital.  This Agreement
constitutes the entire contract between you and KM.  No amendment to this
Agreement shall be effective unless it is in writing and signed by duly
authorized representatives of both parties hereto.  The Parties acknowledge, and
do not hereby extinguish, the continuing nature and effect of the obligations
contained in Paragraphs 4 (including all sub-parts) of the Retention and
Separation Agreement.




c)

This Agreement is binding upon and inures to the benefit of the heirs, personal
representatives, successors and assigns of both parties hereto.




d)

You specifically acknowledge that this Agreement is freely and voluntarily
executed by you, knowingly and voluntarily, after careful consideration.




e)

You specifically acknowledge that this Agreement is intended to be a valid
legal, instrument, and no provision of this Agreement which shall be deemed
unenforceable shall in any way invalidate any other provision of this Agreement,
all of which remains in full force and effect.




f)

The headings of this Agreement are intended for convenience of reference and
shall not control or affect its meaning or construction of any provision hereof.




g)

You and KM agree not to divulge, disclose or publicize in any manner to any
third party, including current or former employees of KM, the terms and
conditions of this Agreement, except (1) insofar as is necessary to enforce the
Agreement, comply with applicable laws or regulations, or to respond to an order
of a court or administrative agency for disclosure, (2) their respective legal
counsel, KM’s internal officials and staff (only to the extent necessary for
internal reporting purposes), and (3) that such terms may be disclosed to your
immediate family, tax, legal or financial advisors, if any, on condition that
any such person to whom the terms or conditions of this Agreement are disclosed
shall be instructed not to disclose the terms or conditions to anyone else.




h)

Nothing in this Agreement, including the payment of any sum by KM or its
execution by KM, constitutes an admission by KM or any of its present or former
officers, directors, agents, representatives, or employees of any liability,
act, practice, policy, or omission in connection with your employment or its
termination in violation of any law or duty, any liability being expressly
denied of any law or duty.




10.

Attorney Review.  We encourage you to have an attorney of your choosing review
this Agreement prior to your signature.  By voluntarily executing this
Agreement, you confirm that you are relying upon your own judgment, and not upon
any representation of KM, its directors, officers, employees, and agents, other
than as set forth herein.  





4

--------------------------------------------------------------------------------




If you wish to accept this offer, please sign on or after the Last Day of
Employment in the space provided below and return this letter Agreement to
Kinder Morgan, Inc., c/o Jim Street, Vice President Human Resources and
Administration, 500 Dallas Street, Suite 1000, Houston, TX 77002.







Sincerely,










James E. Street

Vice President, Human Resources and Administration

Kinder Morgan, Inc.




AGREED TO AND ACCEPTED this ____ day of ________________________, 200_.







______________________________

Scott E. Parker

[social security number]








5

--------------------------------------------------------------------------------